DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 1, 2022 has been entered. Claims 7 and 8 have been cancelled. Claims 9-18 have been added. Claims 1-6 and 9-18 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites the limitation wherein the antenna connector is disconnected from a transmitter or a receiver. However, the specification indicates that the antenna connector is coupled to an antenna element. The specification does not indicate that the antenna connectors are ever disconnected from the antenna element and does not reasonably convey to one skilled in the in the relevant art that the antenna connectors are disconnected from a transmitter or receiver. The specification provides that the “antenna connector is configured to connect to a receiver and/or transmitter”. For examination purposes, this claim will be interpreted to read “wherein the antenna connector is connected to a transmitter or a receiver”.
Claim 15 recites “an externally accessible antenna connector coupled to the first side, the externally accessible antenna connector being conductively coupled to the antenna element”. However, the specification does not describe this subject matter in such a way to reasonably convey to one of ordinary skill in the art that the antenna connector is externally accessible. For examination purposes, claim 15 will be interpreted as reciting “an antenna connector coupled to the first side, the antenna connector being conductively coupled to the antenna element”.
Claims 16-18 are rejected based on their dependency on claim 15. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Avser et al. (U.S. Pub. No. 2020/0106181, hereafter "Avser") in view of Sanderson (U.S. Pub. No. 2009/0064517, hereafter "Sanderson").
Regarding claim 1, Avser teaches (Fig. 7) an antenna comprising: a planar substrate (140), the planar substrate (140) configured to extend along a longitudinal plane (y-z plane) and having a first side (a first side of 140) and a second side (a second side of 140) opposite the first side (first side of 140); an antenna element (40) coupled the planar substrate (140), an antenna connector (98-1A, 98-1B) coupled to the planar substrate (140) and further coupled to the antenna element (40).
Avser does not teach the antenna comprising at least a portion of the planar substrate comprising indicia wherein said indicia collectively forms the measuring instrument.
However, Sanderson teaches (Fig. 2) a measuring instrument comprising at least a portion of a planar substrate (50) comprising indicia (68) wherein said indicia (68) collectively forms the measuring instrument. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sanderson to have a measuring instrument with coupled antenna comprising: a planar substrate, the planar substrate configured to extend along a longitudinal plane and having a first side and a second side opposite the first side; an antenna element coupled the planar substrate, an antenna connector coupled to the planar substrate and further coupled to the antenna element; and at least a portion of the planar substrate comprising indicia wherein said indicia collectively forms the measuring instrument as taught by Sanderson in order to have connectivity between an antenna and a cellular phone (Sanderson Par. 20, “Connectivity with other electronic devices is also contemplated and may include structures such as a USB port, a wireless port, an antenna, etc., and may connect to a special or general purpose computer (laptop or desktop), PDA, camera, scanner, printer, microphone, consumer electronic device, cellular phone, or the like”). 
Regarding claim 2, Avser in view of Sanderson teaches (Avser Figs. 2, 7) the measuring instrument of claim 1, wherein the antenna element (40) is configured to operate with a frequency range between and inclusive of 600 MHz and 6000 MHz (26, Par. 45).
Regarding claim 3, Avser in view of Sanderson teaches (Avser Fig. 7) the measuring instrument of claim 1, wherein each of a plurality of antenna elements (40, array 60) is coupled to the planar substrate (140). 
Regarding claim 4, Avser in view of Sanderson teaches (Avser Fig. 7) the measuring instrument of claim 3, comprising a plurality of antenna connectors (98-1A, 98-1B, 98-2A, 98-2B), wherein each of the plurality of antenna connectors (98-1A, 98-1B, 98-2A, 98-2B) is coupled to one of the plurality of antenna elements (40).
Regarding claim 6, Avser in view of Sanderson teaches (Avser Fig. 7) the measuring instrument of claim 1, wherein the antenna element (40) is embedded (Par. 89, “Antennas 40 in phased array antenna 60 may be mounted at a surface of substrate 140 or may be partially or completely embedded within substrate 140 (e.g., within a single layer of substrate 140 or within multiple layers of substrate 140)”) within the planar substrate (140).
Regarding claim 9, Avser in view of Sanderson teaches the measuring instrument of claim 1, wherein the indicia (Sanderson 68) are disposed on the first side (Avser first side of 140, Sanderson 54).
Regarding claim 10, Avser in view of Sanderson teaches the measuring instrument of claim 1, wherein the indicia (Sanderson 68) are disposed on the second side (Avser second side of 140, Sanderson 56).
Regarding claim 11, Avser in view of Sanderson teaches the measuring instrument of claim 1, wherein the antenna connector (Avser 98-1A, 98-1B) is disposed at a center portion of the first side (Avser first side of 140, Sanderson 54).
Regarding claim 12, Avser in view of Sanderson teaches the measuring instrument of claim 1, wherein the measuring instrument comprises a ruler (Sanderson 50).
Regarding claim 13, Avser in view of Sanderson teaches the measuring instrument of claim 1, wherein the antenna element (Avser 40) comprises a printed antenna (104, Par. 66).
Regarding claim 14, Avser in view of Sanderson teaches the measuring instrument of claim 1, wherein the antenna connector (Avser 98-1A, 98-1B) is connected to a transmitter or a receiver (Avser 20).
Regarding claim 15, Avser in view of Sanderson teaches A measuring instrument with coupled antenna comprising: a planar substrate (Avser 140, Sanderson 50), the planar substrate (Avser 140, Sanderson 50) configured to extend along a longitudinal plane and having a first side (Avser first side of 140, Sanderson 54) and a second side (Avser second side of 140, Sanderson 56) opposite the first side (Avser first side of 140, Sanderson 54); an antenna element (Avser 40) embedded within the planar substrate (Avser 140, Sanderson 50); an antenna connector (Avser 98-1A, 98-1B) coupled to the first side (Avser first side of 140, Sanderson 54), the antenna connector (Avser 98-1A, 98-1B) being conductively coupled to the antenna element (Avser 40); and indicia (Sanderson 68) disposed on the planar substrate (Avser 140, Sanderson 50) wherein said indicia (Sanderson 68) collectively forms the measuring instrument; wherein the antenna connector (Avser 98-1A, 98-1B) is connected to a transmitter or a receiver (Avser 20). 
Regarding claim 16, Avser in view of Sanderson teaches the measuring instrument of claim 15, wherein the indicia (Sanderson 68) are disposed on the first side (Avser first side of 140, Sanderson 54).
Regarding claim 17, Avser in view of Sanderson teaches the measuring instrument of claim 15, wherein the indicia (Sanderson 68) are disposed on the second side (Avser second side of 140, Sanderson 56).
Regarding claim 18, Avser in view of Sanderson teaches the measuring instrument of claim 15, wherein the measuring instrument comprises a ruler (Sanderson 50).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avser et al. (U.S. Pub. No. 2020/0106181, hereafter "Avser") in view of Sanderson (U.S. Pub. No. 2009/0064517, hereafter "Sanderson") as applied to claim 1 above, and further in view of Cruickshanks (U.S. 9,599,447, hereafter "Cruickshanks").
Regarding claim 5, Avser in view of Sanderson teaches (Sanderson Fig. 2) the measuring instrument of claim 1, wherein the measuring instrument comprises: a metric ruler and an inch ruler (Sanderson Par. 15, “To demarcate the length, a plurality of distance markings 68 in at least one unit of measurement (e.g., inches, centimeters, feet, meters, etc.)”) (emphasis added).  
Avser in view of Sanderson does not explicitly teach the measuring instrument of claim 1, wherein the measuring instrument comprises: a protractor. 
However, Cruickshanks teaches (Figs. 1, 2) a measuring instrument (1, 2, 3) comprising a protractor (3).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avser in view of Sanderson to have the measuring instrument comprise: a metric ruler, an inch ruler, and a protractor as taught by Cruickshanks in order to efficiently measure angles and scales (Cruickshanks Col. 3, lines 22-26).
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 that “there is no motivation for Sanderson to have an antenna connector disposed on the first side of the planar substrate as limited by the currently amended independent claim 1”. Examiner respectfully disagrees. Avser teaches antenna connectors (98-1A, 98-1B) disposed on the first side of the planar substrate (140) (Par. 90, “the patch elements [104] in antennas 40 may be formed from conductive traces at surface 150 of substrate 140”).
Applicant argues on page 7 that “Sanderson in view of Avser does not teach having the antenna connector being disposed on the first side of the planar substrate” because “all components disclosed are integrated within the substrate and not disposed on a side thereof”. Examiner respectfully disagrees. Avser discloses that “the patch elements [104] in antennas 40 may be formed from conductive traces at surface 150 of substrate 140” (Par. 90). 
Applicant argues on page 7 that “there is no motivation for Sanderson to have the antenna connector be disposed on the planar substrate because the device of Sanderson is not intended to be connected to an external receiver and/or transmitter”. Examiner respectfully disagrees. Avser teaches antenna connectors (98-1A, 98-1B) disposed on the planar substrate (140) (Par. 90, “the patch elements [104] in antennas 40 may be formed from conductive traces at surface 150 of substrate 140”).
Regarding claims 2-6 and 9-14, applicant argues that these claims “are allowable for at least being dependent on an allowable base claim”. Examiner respectfully disagrees. Avser in view of Sanderson teaches the elements of the independent claims. 
The rejection of claims 1-4, 6, and 9-18 as unpatentable over Avser in view of Sanderson is maintained. The rejection of claim 5 as unpatentable over Avser in view of Sanderson and Cruickshanks is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845